Order entered April 23, 2020




                                      In The
                                Court of Appeals
                         Fifth District of Texas at Dallas

                                No. 05-19-01545-CV

                   IN THE MATTER OF DEMPSTER A. ROSS

                  On Appeal from the 416th Judicial District Court
                               Collin County, Texas
                      Trial Court Cause No. 416-02315-2019

                                     ORDER

      The reporter’s record in this appeal is overdue. Accordingly, we ORDER

Destiny M. Moses, Official Court Reporter for the 416th Judicial District Court, to

file the record, or written verification no record of the trial court proceedings was

taken, no later than May 8, 2020. Because appellant filed a statement that he is

unable to pay costs, and nothing in the record reflects the trial court has ordered

him to pay costs, any record shall be filed without payment of costs. See TEX. R.

CIV. P. 145(a).

      We DIRECT the Clerk of the Court to send a copy of this order to Ms.

Moses and the parties.

                                             /s/    ROBERT D. BURNS, III
                                                    CHIEF JUSTICE